Case 1:20-cv-00566-PLM-SJB ECF No. 31-4, PagelD.319 Filed 02/11/21 Page 1 of 2

Exhibit 4

February 4, 2021, letter to plaintiff's
counsel with electronic mail
Case 1:20-cv-00566-PLM-SJB ECF No. 31-4, PagelD.320 Filed 02/11/21 Page 2 of 2

Gravis Law Gravis Law, PLLC | www.GravisLaw.com

John M. Karafa

Attorney

120 W. Apple Avenue

Muskegon, MI 49440

231.727.2117 | jkarafa@gravislaw.com

February 4, 2021

Phillip C. Rogers (P34356) VIA Email: consumerlawyer@aol.com
6140 28th Street SE
Suite 115

Grand Rapids, Michigan 49546

RE: Tyronda Christian v. Prime Recovery, LLC, et al.

Case No. 1:20-cv-00566-PLM
Dear Mr. Rogers,
As you know, | have replaced Attorney Anthony Norman as counsel for Defendants
Prime Recovery, LLC and Anthony La Gambina. After a review of the file, | note that
your discovery responses were due yesterday, February 3, 2021.

Please advise if your client is planning on responding, to the discovery requests, non-
evasively and completely, to avoid the necessity of a motion.

Thank you for your consideration.

Sincerely,

a

John M-Karafa
JMK/kar

TRECITIES, WA YAKIMA, WA ELLENSBURG,WA = WHITEFISH, MT BOISE, IO PALM BEACH GARDENS, FL G
SEATTLE, WA OLYMPIA, WA SPOKANE, WA KALISPELL, MT MUSKEGON, MI GRAND RAPIDS, MI L
